863 A.2d 700 (2004)
272 Conn. 909
Bonnie CARPENTER
v.
LAW OFFICES OF DRESSLER AND ASSOCIATES, LLC, et al.
Supreme Court of Connecticut.
Decided December 15, 2004.
Craig A. Fontaine, Hartford and Aileen Reilly Wilson, Orlando, FL, in support of the petition.
Nancy L. Walker, William H. Clendenen, Jr., New Haven and Kevin C. Shea, Guilford, in opposition.
The petition by the defendants, John I. Haymond, Robert E. Healey, Haymond and Lundy, and Haymond, Napoli, Diamond, *701 P.C., for certification for appeal from the Appellate Court, 85 Conn.App. 655, 858 A.2d 820 (2004), is denied.
BORDEN, J., did not participate in the consideration or decision of this petition.